FOURTH DIVISION
                              DILLARD, P. J.,
                          RICKMAN and BROWN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                  September 8, 2020



In the Court of Appeals of Georgia
 A20A1013. CLARKE v. THE STATE.

      BROWN, Judge.

      Following a jury trial, Oniel Clarke was convicted of two counts each of theft

by receiving stolen property, OCGA § 16-8-7, and possession of a motor vehicle with

identification removed, OCGA § 40-4-22. Clarke appeals from the judgment of

conviction and the denial of his motion for new trial, contending that the trial court

erred in admitting (1) other act evidence that Clarke attempted to purchase a vehicle

from a Florida dealership in 2004, using fake identification; (2) evidence of three

other “stolen” vehicles belonging to Clarke that were not the subject of the

indictment; and (3) a recorded interview between Clarke and law enforcement when

the State failed to meet its disclosure obligations under OCGA § 17-16-4. Clarke also

contends that he received ineffective assistance of counsel. We affirm.
             On appeal from a criminal conviction, we view the evidence in the
      light most favorable to the verdict, and the defendant no longer enjoys
      the presumption of innocence. We do not weigh the evidence or
      determine witness credibility, but only determine if the evidence was
      sufficient for a rational trier of fact to find the defendant guilty of the
      charged offense beyond a reasonable doubt.


(Citation and punctuation omitted.) McKinney v. State, 276 Ga. App. 75 (622 SE2d

427) (2005). So viewed, the evidence shows that on August 7, 2013, Barrow County

and Gwinnett County law enforcement received calls from a special agent with the

National Insurance Crime Bureau about a 2003 Infiniti G35 with a “cloned” vehicle

identification number (VIN). Law enforcement confirmed that the VIN on the Infiniti

was false; that the Infiniti had been reported stolen in Gwinnett County in 2007; that

Clarke was listed as the insured on the Infiniti; and that two additional vehicles — a

2008 Lexus LX570 and a 2008 BMW 550i — were insured in his name. A Gwinnett

County investigator checked the VINs on the Lexus and BMW 550i, and both “check

digit[s] came back incorrect.”1 When Gwinnett County police went to Clarke’s


      1
         The investigator explained that a check digit is “a formula that you can put
a VIN into, and it gives you what the check digit, which is the ninth digit in a VIN,
what it should be, and if it’s incorrect then the VIN is wrong.” He also testified that
the false VINs were “plainly evident,” explaining that while federal VIN stickers are
“self-destructing,” meaning they cannot be removed and used again, the stickers on

                                          2
residence the following day to investigate further, Clarke drove up in the Lexus and

the BMW 550i was in his garage; police confirmed that the VINs on both vehicles

had been falsified, and that both vehicles had been reported stolen. The Lexus had

been reported stolen from an Illinois car dealership on November 15, 2008, and the

BMW 550i had been reported stolen from a Massachusetts car dealership in 2010.

Both vehicles had Pennsylvania tags, but the state name was covered with black

electrical tape.2 Clarke told police that he purchased the Lexus from a dealership in

New York for $24,000, and the BMW 550i from an auto collision repair business of

which he was a partner for $42,000. Testimony at trial established that the Lexus and

BMW 550i were valued at $73,954 and $39,275, respectively. Clarke could not

provide any paperwork for the BMW 550i, and told police that he submitted all

paperwork concerning the Lexus to the Pennsylvania Department of Transportation

(“the PDOT”). Police impounded the two vehicles, and arrested Clarke.




the Lexus and BMW 550i were clearly printed on “what appeared to be a home
printer.”
      2
        The investigator explained that in states other than Georgia, when an officer
runs a tag number, they are required to manually enter the state name in order to get
a return of information on the vehicle.

                                         3
       Investigators subsequently discovered that both vehicles were registered in

Pennsylvania, and that Clarke had submitted paperwork to the PDOT for verification

of the VINs on both vehicles.3 The paperwork submitted to the PDOT for each

vehicle had a purchase date that preceded the date of theft. With regard to the Lexus,

an alleged bill of sale reflected that it was purchased for $24,000 from Hennessy

Lexus of Atlanta on August 24, 2008, three months before the vehicle was reported

stolen, and that Clarke submitted the request for “correction or verification” of the

VIN on March 17, 2009. The request listed the “cloned VIN.” The sales manager at

Hennessy Lexus of Atlanta testified that the bill of sale was “definitely” not a “bill

of sale from our dealership”; that the sales person listed on the document had never

worked at the dealership; and that the serial number on the bill of sale did not match

up as having been in the dealership’s inventory at any time.

       With regard to the BMW 550i, Clarke submitted to the PDOT, a Georgia

Certificate of Title, which lists the purchase date as July 26, 2008, two years prior to


       3
        The investigator explained that a VIN verification occurs when “somebody
goes to a state to register a vehicle, if there’s an issue with a VIN number, ownership
records, . . . the [s]tate requires the individual to get a VIN verification done to verify
the VIN and that the vehicle is not stolen.” Georgia requires that a law enforcement
officer verify a VIN; Pennsylvania does not, and Clarke’s forms were verified by a
mechanic.

                                            4
the theft date of the vehicle; however, the Georgia Department of Revenue did not

have any record of the title because it had never been registered in Georgia. Clarke

also submitted to the PDOT a VIN verification form, which listed the cloned VIN. On

November 26, 2016, the PDOT sent to Clarke a letter stating that his application to

register the BMW 550i could not be processed because “an incorrect [VIN] was

recorded on the out of state proof of ownership. Legible tracings of both the [VIN]

plate affixed to the vehicle, as well as the engine number plate are required.”

      1. In his first and third enumerations of error, Clarke contends that the trial

court abused its discretion under OCGA § 24-4-404 (b) (“Rule 404 (b)”) by admitting

(a) evidence of his Florida convictions as well as (b) evidence of three additional

vehicles registered to him, all of which had cloned VINs. We disagree.

      Under Rule 404 (b), “[e]vidence of other crimes, wrongs, or acts shall not be

admissible to prove the character of a person in order to show action in conformity

therewith.” However,

      such other-act evidence is admissible for other purposes, including to
      prove intent, motive, and absence of mistake or accident. The party
      offering evidence under Rule 404 (b) must show three things: (1) that
      the evidence is relevant to an issue in the case other than the defendant’s
      character; (2) that the probative value of the evidence is not substantially
      outweighed by its undue prejudice; and (3) that there is sufficient proof

                                           5
      for a jury to find by a preponderance of the evidence that the defendant
      committed the other act.


(Citation and punctuation omitted.) Strong v. State, ___ Ga. ___ (2) (a) (Case No.

S20A0270, decided June 29, 2020). As to the first required showing, OCGA § 24-4-

401 defines “relevant evidence” as that evidence which “ha[s] any tendency to make

the existence of any fact that is of consequence to the determination of the action

more probable or less probable than it would be without the evidence.” OCGA § 24-

4-401. “This is a binary question — evidence is either relevant or it is not.” Strong,

___ Ga. at ___ (2) (a). OCGA § 24-4-403 (“Rule 403”) governs the second required

showing and provides that, “[r]elevant evidence may be excluded if its probative

value is substantially outweighed by the danger of unfair prejudice, confusion of the

issues, or misleading the jury or by considerations of undue delay, waste of time, or

needless presentation of cumulative evidence.” Rule 403 “is designed to exclude

matter of scant or cumulative probative force, dragged in by the heels for the sake of

its prejudicial effect.” (Citation and punctuation omitted.) Strong, ___ Ga. at ___ (2)

(a). “The third part of the test is a preliminary question of fact for the trial court.

Other acts evidence may be admitted if the court concludes that the evidence is

sufficient for the jury to find by a preponderance of the evidence that the other act

                                          6
was committed.” (Citation and punctuation omitted.) Id. “A trial court’s decision to

admit other acts evidence under [Rule 404 (b)] will be overturned only where this is

a clear abuse of discretion.” Sloan v. State, 351 Ga. App. 199, 208 (2) (e) (830 SE2d

571) (2019).

      (a) 2004 Florida conviction. Approximately two weeks before trial, the State

filed a notice of intent to introduce evidence of prior bad acts, namely Clarke’s 2004

nolo contendere plea in Florida to second degree grand theft, criminal use of personal

identification information, and possession of fictitious driver’s license or

identification card. During a hearing on the matter, the State argued that the evidence

was relevant to show Clarke’s knowledge, intent, absence of mistake, motive,

opportunity, and planning. Specifically, the State argued that the evidence showed

that Clarke knows how to use fraud and deceit, as well as fake paperwork or other

documentation, to obtain a vehicle that does not belong to him; that Clarke was not

just an innocent victim, purchasing vehicles that he had no “clue” were stolen; and

all the vehicles were high-end vehicles. Clarke objected, arguing that the evidence

was prejudicial and in no way relevant; the State was simply offering it to impugn his

character. In support of these arguments, Clarke pointed out that the convictions were

13 years old, with “no real similarities” to the charges in this case because they did

                                          7
not involve the use of false paperwork, or receipt of a stolen vehicle. The trial court

ruled that the evidence was admissible for the limited purposes of knowledge, intent,

and absence of mistake or plan, but not to prove opportunity or motive, and gave a

limiting instruction before the evidence was admitted.

      At trial, a police officer with the City of Plantation, Florida, testified that on

January 3, 2004, he was called to an Acura dealership because Clarke was attempting

to purchase a 2004 Acura TL, using a New York driver’s license in the name of Alan

Curry, but containing Clarke’s photograph. Clarke had signed a credit application and

purchase agreement using Alan Curry’s name, social security number, and address.

Police searched Clarke’s vehicle and found a second New York driver’s license in

another name, which turned out to be fake. Police arrested Clarke, and later

determined that Alan Curry was a real person. The State introduced a certified copy

of the convictions.

      On appeal, Clarke argues that the evidence served little legitimate purpose

other than to place his character in issue in violation of Rule 404 (b). He claims that

the prior crimes were substantially different from the charges here and too remote in

time to be relevant. We are not persuaded that the trial court abused its discretion in



                                          8
this case when it admitted the prior convictions to prove knowledge, intent, and

absence of mistake or plan.

      First, Clarke pleaded not guilty, and sought to refute the State’s evidence of

intent by claiming that the evidence showed that he had properly purchased,

registered, insured, and titled the Lexus and BMW 550i, and legitimately financed the

Lexus. By doing so, Clarke “put his intent at issue in this case.” Olds v. State, 340 Ga.

App. 401, 404 (1) (a) (797 SE2d 661) (2017). See Naples v. State, 308 Ga. 43, 51 (2)

(838 SE2d 780) (2020) (“a defendant who enters a not guilty plea makes intent a

material issue”) (citation and punctuation omitted). Second, contrary to Clarke’s

contention that the prior crimes and the instant crimes were not sufficiently similar,

all involved Clarke acquiring or attempting to acquire high-end vehicles through the

use of fraud or deceit. Lastly, while “temporal remoteness is an important factor to

be considered when determining whether other acts evidence should be admitted,

because it depreciates the probative value of the evidence,” standing alone, it is not

a grounds for automatically excluding otherwise relevant and admissible evidence.




                                           9
Harvey v. State, 344 Ga. App. 761, 770 (2) (a) (ii) (811 SE2d 479) (2018). With

respect to temporal remoteness, this Court has noted that the Eleventh Circuit4

      has refrained from adopting a bright-line rule . . . because decisions as
      to impermissible remoteness are so fact-specific that a generally
      applicable litmus test would be of dubious value. Accordingly, the
      [a]ppellant bears a heavy burden in demonstrating an abuse of the
      court’s broad discretion in determining if an extrinsic offense is too
      remote to be probative.


(Citation and punctuation omitted.) Id. In this case, the trial court did not abuse its

discretion when it admitted the Florida convictions. See Chase v. State, 337 Ga. App.

449, 455 (3) (a) (787 SE2d 802) (2016) (in prosecution for impersonating an officer,

evidence of defendant’s prior convictions five years prior for financial identity fraud

and forgery admissible to prove intent — to obtain an advantage through

misrepresentation or use of someone else’s identifying information). See also Harvey,

344 Ga. App. at (2) (a) (ii) (no abuse of discretion in admitting 1990 and 1996

burglary and theft by receiving convictions in case charging defendant with

committing burglary and theft by taking in 2014). “Although the evidence was


      4
        In construing and applying Rules of Evidence such as Rule 404 (b), the
appellate courts of this State look for guidance in the decisions of the United States
Supreme Court and the Eleventh Circuit. See Olds, 299 Ga. at 69 (2).

                                          10
prejudicial, as almost all evidence presented by the State will be, we agree with the

trial court that on balance any such prejudice did not substantially outweigh the

probative value of the evidence in this case.” (Citation and punctuation omitted.)

Harris v. State, 338 Ga. App. 778, 783 (792 SE2d 409) (2016).

      (b) Three other “stolen” vehicles.5 At trial, an agent with the National

Insurance Crime Bureau testified that he received a call on August 7, 2013, from

Clarke’s insurer, Liberty Mutual, raising suspicion about the VIN on a 2003 Infiniti

G35 owned by Clarke, that was at a body shop in Barrow County. When the agent

inspected the car, he confirmed that the VIN was false and that the vehicle had been

stolen. The agent reported the vehicle to Gwinnett County police, who confirmed that

there had been no reported recovery of the vehicle, but that the vehicle was located

in Barrow County. The agent notified Barrow County police that a stolen car was in

their jurisdiction. A Barrow County officer then testified about how she became

involved in the “VIN verification” of the Infiniti, explaining that “any time there was

a VIN verification necessary within the county, an investigator or an officer . . .

      5
         In his brief, Clarke challenges the admission of evidence concerning three
“allegedly stolen vehicles.” (Emphasis supplied.) While there was evidence presented
at trial that one of the vehicles (the Infiniti) was reported stolen, there was no
evidence that the other two (the Toyota Camry and BMW M5) were reported stolen.
See discussion, infra.

                                          11
responds to that call.” As the officer was explaining the suspicious nature of the VIN

plate on the Infiniti, Clarke’s trial counsel objected on the ground that the Infiniti was

not part of the indictment. The State explained that the Barrow County officer was

discussing the Infiniti in order to explain how Gwinnett County eventually became

involved in the investigation which led to the charges in the instant case.6 The trial

court gave a limiting instruction, instructing the jury that the Infiniti was not part of

the indictment and that “[t]he limited purpose of the testimony that is being brought

to you at this point in the case is to advise you as to how Mr. Clarke came to the

attention of Gwinnett County law enforcement.” The Barrow County officer then

explained how her investigation led to the discovery that the Infiniti had been stolen

in 2007, and that two other vehicles — the Lexus and BMW 550i — insured by

Liberty Mutual, and owned by Clarke and located in Gwinnett County, did not

conform with guidelines for VINs. At that point, the officer contacted Gwinnett

County police because she did not have jurisdiction over the Lexus and BMW 550i.

      A Gwinnett County investigator then detailed Gwinnett County’s investigation,

testifying that he contacted the PDOT at Clarke’s suggestion in order to obtain


      6
       In its order denying Clarke’s motion for new trial, the trial court implied that
evidence concerning the Infiniti was intrinsic to the charged offenses.

                                           12
registration and ownership records for all vehicles associated with Clarke. When the

State attempted to tender paperwork concerning the Infiniti, defense counsel objected

on the basis of relevance. The State countered that the documents were relevant to

prove that Clarke “knew or should have known the [Lexus and BMW 550i] were

stolen. Multiple instances of a correction of VIN form were submitted to the

[PDOT].” The State pointed out that while one instance of the submission of a VIN

correction form might be a mistake, numerous instances would cause “a reasonable

person [to] know that those vehicles are stolen.” The State also advised the trial court

that it planned to tender as evidence additional VIN correction forms submitted to the

PDOT referencing a Toyota Camry and a BMW M5, which also showed Clarke’s

knowledge and intent. The State argued that the documents were not Rule 404 (b)

evidence, but simply part of the Gwinnett County investigation, and that the

documents had been provided as part of discovery. Defense counsel reiterated his

objection, and moved for a mistrial, arguing that the State had not filed a notice of

intent to introduce evidence as to any of these vehicles/other acts, and the trial court

had not been asked prior to trial to make an admissibility determination; defense

counsel did not contest the State’s claim that the documents were included in

discovery.

                                          13
      The trial court denied the motion for mistrial and admitted the evidence under

Rule 404 (b) for purposes of showing knowledge or absence of mistake, noting as

well that evidence regarding the Infiniti would have come in under Rule 404 (b)

because Clarke was charged in Barrow County with theft by receiving that vehicle.

The Gwinnett County investigator then resumed testifying, confirming that he

received documents from the PDOT concerning two other vehicles owned by Clarke,

a Toyota Camry and a BMW M5. During its general charge, the trial court instructed

the jury on the limited purpose of the evidence.

      Without citing to any authority in support, Clarke contends on appeal that

“admission of the prejudicial evidence concerning the three (3) additional vehicles

with altered VINs without the benefit of a 404 (b) motion, notice or formal hearing,

impermissibly put [his] character in issue.”7 We disagree.

      7
        Because Clarke did not seek a specific ruling as to whether the Rule 404 (b)
notice was unreasonable, he has waived this claim on appeal. See Lowery v. State,
347 Ga. App. 26, 36 (3) (a) (815 SE2d 625) (2018) (noting that counsel never sought
a specific ruling on objection to timeliness of Rule 404 (b) notice, and finding that
defendant waived issue on appeal because counsel failed to raise a valid objection).
Additionally, he fails to offer any meaningful argument on appeal as to how the
State’s omission harmed or prejudiced his defense, See Blevins v. State, 343 Ga. App.
539, 546 (2) (c) (808 SE2d 740) (2017) (error harmless where defendant failed to
explain how he was prejudiced by State’s lack of notice of intent to introduce other
acts evidence), overruled on other grounds, McElrath v. State, 308 Ga. 104 (839 SE2d
573) (2020).

                                         14
      (i) Infiniti. Rule 404 (b) does not apply to intrinsic evidence. See Clark v. State,

306 Ga. 367, 374 (4) (829 SE2d 306) (2019). See also Satterfield v. State, 339 Ga.

App. 15, 19 (1) (a) (792 SE2d 451) (2016); Baughns v. State, 335 Ga. App. 600, 602

(1) (782 SE2d 494) (2016).

      Evidence is intrinsic when it is (1) an uncharged offense arising from the
      same transaction or series of transactions as the charged offense; (2)
      necessary to complete the story of the crime; or (3) inextricably
      intertwined with the evidence regarding the charged offense. Evidence
      that explains the context of the crime is admissible if it forms an integral
      and natural part of an account of the crime, or is necessary to complete
      the story of the crime for the jury.


(Citation and punctuation omitted.) Clark, 306 Ga. at 374 (4). See also Parham v.

State, ___ Ga. App. ___ (2) (a) (Case No. A20A0229, decided June 23, 2020)

(evidence is intrinsic where it is a “link in the chain of events leading up to [the

defendant’s] arrest and complete[s] the story of the crimes for the jury”) (punctuation

omitted). However, intrinsic evidence must satisfy Rule 403. See Williams v. State,

302 Ga. 474, 485 (IV) (d) (807 SE2d 350) (2017). Because Rule 403 and Rule 404

were borrowed from the Federal Rules of Evidence, “our interpretation of these

provisions is guided by the decisions of the federal appellate courts, especially the



                                             15
United States Supreme Court and the Eleventh Circuit.” Brewner v. State, 302 Ga. 6,

13 (III) (804 SE2d 94) (2017).

      The Eleventh Circuit “repeatedly has held that evidence of uncharged conduct

that is part of the same scheme or series of transactions and uses the same modus

operandi as the charged offenses is admissible as intrinsic evidence outside the scope

of Rule 404 (b).” United States v. Ford, 784 F3d 1386, 1394 (2) (11th Cir. 2015). The

Eleventh Circuit has applied this definition of intrinsic evidence to affirm the

admission of (a) evidence explaining how and why a government agency

investigation led to defendants, as well as (b) background evidence regarding police

investigations. See, e.g., United States v. Parnell, 32 FSupp.3d 1300, 1307 (II) (c) (i)

(M.D. Ga., 2014) (in prosecution involving introduction of adulterated peanut butter

into interstate commerce, evidence of salmonella illnesses admissible because

inextricably intertwined with the crimes indicted, provided context to the offenses,

and explained how and why government agencies began the investigation that led to

defendants); United States v. Khawaja, No. 8:11-CR-404-17AEP, 2012 WL 124098,

at *2 (M.D. Fla. Jan. 17, 2012) (investigation of defendant for identity theft and tax

fraud, which included undercover visit to defendant’s shop, admissible as intrinsic

evidence because linked in time and circumstance, and led to discovery of shotgun

                                          16
for which defendant was charged as felon in possession of firearms and ammunition);

United States v. Hooks, 147 Fed.Appx. 956, 957 (I) (11th Cir. 2005) (background

information regarding police investigation into co-defendants admissible primarily

because it explained why narcotics agents were present at the bus station when

defendant arrived carrying drugs). The Parnell court notably explained that without

such background information, “the jury would be invited to speculate about the

background to the prosecution.” Parnell, 32 FSupp.3d at 1307 (II) (c) (i). And, that

“whatever prejudicial effect may result from such evidence can be mitigated by a

cautionary instruction.” Id. at 1308 (II) (c) (i).

      Similarly, in this case, evidence concerning the Infiniti was intrinsic because

it explained how and why Gwinnett County officers were led to Clarke, and what

prompted them to suspect that Clarke was in possession of two high-end stolen

vehicles with altered VINs. Without such evidence, the jury would have been left to

form their own story as to why Gwinnett County officers randomly appeared at

Clarke’s home inquiring about his vehicles.

      Moreover, to the extent Clarke argues that the evidence should have been

excluded under Rule 403, we disagree. Under the circumstances, although the

evidence may have incidentally placed Clarke’s character at issue, its probative value

                                           17
was not substantially outweighed by the danger of unfair prejudice. See OCGA § 24-

4-403. Accordingly, the trial court did not abuse its discretion in admitting the

evidence. See Espinosa v. State, 352 Ga. App. 698, 705 (3) (b) (834 SE2d 558)

(2019). And, because the evidence is intrinsic and not subject to the limitations and

prohibition on “other acts” evidence found in Rule 404 (b), we need not consider

Clarke’s contention that it was admitted without the benefit of a 404 (b) motion,

notice or formal hearing, and impermissibly put his character in issue. See Johnson,

348 Ga. App. at 835 (1).

      (ii) Toyota Camry and BMW M5. With regard to the admission of this

evidence, we note that Clarke does not state how any error was preserved for

consideration; in his brief, he refers only to the pages in the transcript where defense

counsel objected to admission of evidence concerning the Infiniti. See Court of

Appeals Rule 25 (a) (1) (appellant’s brief shall consist of “a statement of the method

by which each enumeration of error was preserved for consideration”). We note

further that during the motion for new trial hearing, appellate counsel repeatedly

questioned trial counsel about whether he objected to the evidence and counsel

“admitted” that he did not make an objection in front of the jury. In his appellate

brief, Clarke also argues that trial counsel was ineffective for failing to object to

                                          18
evidence regarding the Camry and BMW M5. Notwithstanding Clarke’s violation of

our rules, and his contradictory position as to whether counsel objected to the

evidence, we have fully examined the record and find that trial counsel did in fact

properly object to admission of this evidence.

      As set out in Division 1 (a), supra, Clarke pleaded not guilty in this case, and

claimed that he had no intent to commit a crime, but was an unwitting victim as

evidenced by the fact that he properly purchased, registered, insured, and titled both

the BMW 550i and the Lexus, and legitimately financed the Lexus. Clarke also

requested, and the trial court gave, a charge on claim of right.8 With regard to the




      8
          The trial court charged as follows:

      It is a defense to a charge of theft by receiving that the defendant was
      unaware that the property was that of another; or acted under an honest
      claim of right to the property involved or under a right to acquire or
      dispose of it. Should you find from the evidence in this case that the
      defendant acted under such claim of right, just as I have instructed you,
      then it would be your duty to acquit the defendant. The burden of proof
      rests upon the State to prove beyond a reasonable doubt that the
      defendant did not act under an honest claim of right to the property and
      that the defendant was aware that the property was that of another
      person. . . .

                                           19
admission of other act evidence for the purpose of showing knowledge, this Court has

explained that

      a defendant’s knowledge may be at issue where it is an element of the
      charged crime; that is, when knowledge itself is part of the statutory
      definition of the crime, and thus must be proven by the prosecution.
      Knowledge is also properly in issue when the defendant claims that he
      or she was unaware that a criminal act was being perpetrated. In such
      cases, the hypothesis justifying the admission of other-acts evidence is
      similar to that invoked with intent: the likelihood that repeated instances
      of behavior, even if originally innocent, will have resulted in
      defendant’s having the requisite state of knowledge by the time of the
      charged crime.


(Citation and punctuation omitted.) Green v. State, 352 Ga. App. 284, 289 (2) (c)

(834 SE2d 378) (2019). Knowledge is part of the statutory definition of theft by

receiving stolen property, which occurs when “[a] person . . . receives, disposes of,

or retains stolen property which he knows or should know was stolen unless the

property is received, disposed of, or retained with intent to restore it to the owner.”

(Emphasis supplied.) OCGA § 16-8-7 (a).

      By arguing that he was simply an unwitting victim, Clarke implicitly

challenged his own knowledge that he retained the Lexus and BMW 550i despite

knowing that they were stolen. Evidence that Clarke submitted to the PDOT VIN

                                          20
verification/correction forms on two additional vehicles was relevant to the

knowledge issue raised by Clarke’s defense, and established that Clarke had

submitted such forms in the past and in a state that did not require law enforcement

verification of a VIN. As our Supreme Court has explained:

      The introduction of evidence of repetitive conduct to allow a jury to
      draw logical inferences about a defendant’s knowledge . . . from such
      conduct is well-established. [Indeed], the justification for admitting
      evidence of other acts to show knowledge is similar to the justification
      for allowing such evidence to show intent and is based on the principle
      that it is unlikely that repetitive conduct, even if originally innocent, will
      not result in a defendant having the requisite state of knowledge by the
      time of the charged crime.


(Punctuation omitted.) Green v. State, 339 Ga. App. 263, 267 (1) (a) (793 SE2d 156)

(2016), citing State v. Jones, 297 Ga. 156, 161 (2), n.6 (773 SE2d 170) (2015). We

find no abuse of discretion in the trial court’s determination that evidence of the other

two instances Clarke submitted VIN verification/correction forms to PDOT was

relevant and admissible under Rule 404 (b). Because the evidence at issue was

admissible as to Clarke’s knowledge, we need not determine whether it was also

admissible to show absence of mistake. See Flowers v. State, 307 Ga. 618, 622 (2)

(837 SE2d 824) (2020) (because evidence was admissible under Rule 404 (b) as to

                                           21
motive, need not determine whether it was also admissible to show preparation or

plan).

         2. Clarke contends that the trial court erred by admitting two recorded

interviews he had with police when the State failed to meet its disclosure obligations

under OCGA § 17-16-4. We disagree.

         During his testimony, the Gwinnett County investigator testified that he spoke

with Clarke at his home when he went to further investigate the Lexus and BMW

550i, and that there were two recordings taken at Clarke’s home, and one recording

of an interview at police headquarters. Outside the presence of the jury and the

investigator, defense counsel asked for a mistrial because neither defense counsel nor

the State were aware of the existence of the two recordings conducted at Clarke’s

home. The State confirmed that the investigator had not turned over the two

recordings, and the trial court reserved ruling on the motion for mistrial and granted

defense counsel and the State a recess to consider how to proceed. The following day,

defense counsel again moved for a mistrial, arguing that his defense was “torpedoed”

because he was going to attack the investigator’s credibility by asking why he did not

record any conversations with Clarke. The trial court denied the motion, ruling that

the recordings were consistent with everything in the investigator’s report.

                                           22
      OCGA § 17-16-4 (a) (1) requires the State to produce no later than ten days

before trial any relevant written or recorded statements made by the defendant “within

the possession, custody, or control of the state or prosecution.” OCGA § 17-16-4 (c)

contemplates the discovery of additional evidence less than ten days before or during

trial, requiring the State to promptly produce it to the defense.

      If the State fails to comply with its statutory discovery obligations, the
      trial court has discretion under OCGA § 17-16-6 to fashion an
      appropriate remedy. . . . Although the exclusion of evidence is among
      the potential remedies, that harsh remedy should be imposed only where
      there is a showing of both bad faith by the State and prejudice to the
      defense.


(Citations omitted.) Cushenberry v. State, 300 Ga. 190, 194 (2) (a) (794 SE2d 165)

(2016).

      Pretermitting the question of whether the State acted in bad faith, Clarke has

not met his burden of showing he was prejudiced by the State’s failure to provide

timely notice of the two recordings. Clarke did not dispute that the investigator’s

report was provided to counsel prior to trial. And, while the State conceded at trial

that the investigator’s report did not mention the two interviews, Clarke did not

contest the State’s assertion — or the trial court’s conclusion — that the recordings


                                          23
were consistent with the narrative in the investigator’s report. Although Clarke

contends that “the surprise created a dynamic in the courtroom between the judge,

prosecutor and defense attorney that left the appellant with less confidence that his

trial attorney would be able to properly defend him,” he has made no showing of

what, if anything, in the recordings was prejudicial or how his defense strategy would

have materially changed had he been given timely notice. See Murphy v. State, 299

Ga. 238, 244 (3) (787 SE2d 721) (2016) (no showing of prejudice).

      3. Clarke contends that trial counsel provided ineffective assistance when he

failed to object to any testimony or evidence concerning the Infiniti. Additionally, he

maintains that trial counsel should have tried to suppress his recorded statement to

police that he could produce paperwork for the Lexus and BMW 550i, or alternatively

should have produced at trial those documents, which Clarke allegedly gave to trial

counsel.

      In evaluating claims of ineffective assistance of counsel, we apply the
      two-pronged test established in Strickland v. Washington, [466 U. S.
      668, 687 (III) (104 SCt 2052, 80 LE2d 674) (1984),] which requires a
      defendant to show that his trial counsel’s performance was deficient and
      that the deficient performance so prejudiced him that there is a
      reasonable likelihood that, but for counsel’s errors, the outcome of the
      trial would have been different. Additionally, there is a strong

                                          24
      presumption that trial counsel’s conduct falls within the broad range of
      reasonable professional conduct, and a criminal defendant must
      overcome this presumption. . . . Lastly, unless clearly erroneous, we will
      uphold a trial court’s factual determinations with respect to claims of
      ineffective assistance of counsel; however, a trial court’s legal
      conclusions in this regard are reviewed de novo.


(Citations and punctuation omitted.) Duncan v. State, 346 Ga. App. 777, 783 (2) (815

SE2d 294) (2018). As explained below, Clarke has not established that he received

ineffective assistance of counsel.

      (a) Pretermitting whether trial counsel made a timely and proper objection to

testimony/evidence regarding the Infiniti, given our holding in Division 1 (b) (i) that

the evidence was admissible as “intrinsic act” evidence, we find no merit in this

argument. “The failure to make a meritless motion or objection does not provide a

basis upon which to find ineffective assistance of counsel.” (Citation and punctuation

omitted.) White v. State, 307 Ga. 882, 889 (3) (c) (838 SE2d 828) (2020).

      (b) Clarke contends that trial counsel should have filed a Jackson-Denno

motion to suppress his pretrial statements to police. At trial, the State asked the

Gwinnett County investigator whether Clarke told him if he had received any

paperwork concerning the BMW 550i, and the investigator responded, “[Clarke] said


                                          25
he had paperwork, but he wasn’t able to provide any paperwork.” The State then

asked whether or not Clarke had received any paperwork on the Lexus, and the

investigator testified that Clarke told him that “all the paperwork he had he submitted

to [PDOT].” In the recorded interviews discussed in Division 2, supra, Clarke states

that he “ha[s] records”; that he gave all paperwork to PDOT; that PDOT “will give

you paperwork”; and that the investigator should call PDOT who will send all

information. At another point during the recorded interview, Clarke states, “I’ll find

the paperwork.”

      At that point in the trial, Clarke contends that trial counsel had two choices,

neither of which he exercised: (1) attempt to suppress the statements, or (2) produce

the relevant documents that Clarke indicated he had in his possession. Clarke does

not explain, however, the content of those documents or what they show. More

significantly, Clarke does not show how he was prejudiced by trial counsel’s failure

to suppress the statements or produce the documents. In fact, during the motion for

new trial hearing, Clarke himself confirmed that most of the documents he gave to

trial counsel were presented to the jury by the State, but that the State’s interpretation

of the documents was not accurate.



                                           26
      In order “[t]o show prejudice, the likelihood of a different result must be

substantial, not just conceivable. [Moreover,] [i]f an appellant fails to meet his or her

burden of proving either prong of the Strickland test, the reviewing court does not

have to examine the other prong.” (Citation and punctuation omitted.) Percell v.

State, 346 Ga. App. 219, 223 (4) (816 SE2d 344) (2018). In this case, Clarke “has not

demonstrated — or even argued — that the statement[s] . . . w[ere] inadmissible.” Id.

at 223-224 (4) (b). He simply states that trial counsel should have filed a Jackson-

Denno motion to suppress his pretrial statements to police without specifying upon

what ground the statements should have been suppressed, and/or that counsel should

have produced at trial unspecified documents that Clarke provided to counsel without

explaining how those documents would have changed the outcome of his case. See

id. (no ineffectiveness where defendant failed to show how alleged deficiencies

would have changed outcome of case). As Clarke has not indicated how either of

these alleged errors had any impact on the outcome of the trial, he has failed to

establish ineffective assistance of counsel on this basis. See, e.g., Washington v. State,

274 Ga. 428, 430-431 (2) (554 SE2d 173) (2001) (claim that trial counsel was

ineffective for failing to interview victim’s mother and other unidentified witnesses

before trial fails where defendant did not explain how those interviews would have

                                           27
added to his defense). See also Cuvas v. State, 306 Ga. App. 679, 681 (1) (b) (703

SE2d 116) (2010) (counsel’s failure to seek a Jackson-Denno hearing not ineffective

where defendant failed to establish that her statement was not freely and voluntarily

given).

      Judgment affirmed. Dillard, P. J., and Rickman, J., concur.




                                         28